Citation Nr: 1419840	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-09 978	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue on appeal for additional development in July 2012 and December 2013.  Unfortunately, for the reasons set forth below, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Although this case has been previously remanded for development, including obtaining the Veteran's current mailing address to schedule him for a VA examination, the Board finds that further action is required prior to appellate review.  In an April 2014 response to a supplemental statement of the case, the Veteran described having had noise exposure during active service, but reported having had tetanus as a child possibly related to his hearing loss.  He also provided a copy of a December 2012 private medical statement noting his noise-induced sensorineural hearing loss was more likely than not related to his military noise exposure.  However, no additional information as to the specific noise exposure in service was provided.  The Veteran did not waive AOJ consideration of this evidence and further development is required.  See 38 C.F.R. § 20.1304 (2013).

In accordance with the December 2013 remand directives, VA action was taken to obtain a current mailing address.  There is no evidence that mail sent to this address was returned, and the Veteran provided an April 2014 response to the supplemental statement of the case.  An examination notice was also sent to that current mailing address.  However, the Veteran failed to report for scheduled VA examination in February 2014.  A copy of the letter notifying the Veteran of the date, place, and time of his examination was not included in the claims file.  There is also no indication that efforts were made to obtain recent VA treatment records.
VA regulations provide that, when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, an original compensation claim shall be rated based upon the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2013). 

The burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA treatment records related to the issue remaining on appeal.  All efforts to procure records should be documented in the file.  

2.  Schedule the Veteran for a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of any bilateral hearing loss disability.  Any indicated studies should also be performed.  If the Veteran fails to report without good cause, the examiner should provide the requested opinions based upon a review of the available record.

The claims file and any pertinent evidence in VBMS or Virtual VA and not contained in a physical claims file should be made available to and reviewed by the examiner.  All applicable evidence should be addressed, including service treatment records, VA records, and the December 2012 private medical statement.

Based on any examination results and a review of the record, the examiner should provide an opinion as to whether the Veteran has left ear hearing loss that clearly and unmistakably (undebatable) existed prior to his active service and if so, whether it was clearly and unmistakably (undebatable) not aggravated beyond the normal progression of the disability by active service. 

With regard to any left ear hearing loss found to not clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to include noise exposure sustained therein.

With regard to any right ear hearing loss, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to include noise exposure sustained therein.

The rationale for all opinions expressed must be provided.

A copy of the letter notifying the Veteran of the date, place, and time of his examination should be included in the claims file, if the Veteran fails to appear for his examination.  The Veteran should also be made aware that failure to report for this examination could have a detrimental effect on the adjudication of his claim. 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

